United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
PEACE CORPS, TONGA, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1553
Issued: November 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 15, 2007 appellant filed a timely appeal from Office of Workers’ Compensation
Programs hearing representative decision dated February 21, 2007. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
abdominal condition while serving in the Peace Corps.
FACTUAL HISTORY
On December 28, 2005 appellant, a 32-year-old former Peace Corps volunteer, filed a
Form CA-2 occupational disease claim alleging that he sustained an abdominal hernia as a result
of his service in Tonga from November 12, 2003 through November 15, 2005. He stated that he
began to experience severe pain in his left lower back and abdomen on approximately
September 14, 2005. Appellant consulted a local physician who administered blood work and
obtained a computerized axial tomography (CAT) scan, both of which were negative. He

returned to the United States and underwent more blood work and another CAT scan on
December 27, 2005.
In a report dated October 14, 2005, Dr. Stephanie Weinrauch, a general practitioner and
the attending physician in Tonga, noted that appellant had been experiencing four weeks of left
upper quadrant abdominal pain, radiating to the left groin. She stated that her initial assumption
was a microscopic hernia but two subsequent urinalysis had been negative for blood. Appellant
experienced no change in bowel habits and no nausea or vomiting. Dr. Weinrauch advised that
appellant had minor tenderness but no abdominal mass and no spinal or musculoskeletal signs,
abdominal ultrasound and x-rays were normal. With regard to her diagnosis, Dr. Weinrauch
indicated that no cause had been found for appellant’s ongoing low grade abdominal pain.
In a report dated January 10, 2006, Dr. David L. Hammer, a Board-certified in family
practice, reviewed appellant’s history of treatment and the December 27, 2005 computerized
tomography scan. He stated:
“He has fat in the left inguinal canal and he also has a suggestion of having prior
inguinal herniography on the right. He is to follow through with a surgical
consultation which is not available at this time. Until all the date is available, it is
unknown what the definitive diagnosis is and what the recommendation should
be….”
In a January 10, 2006 addendum, Dr. Hammer stated:
“Additional data shows no hernia on the left, old hernia repair on the right. He
has a Lipoma of the spermatic cord apparently and no evidence of hernia as
relates to Peace Corps service. He also has evidence of renal calculi as suspected
during service.”
In a letter dated January 27, 2006, the Office advised appellant that it required a firm
diagnosis of his claimed abdominal condition and a medical report describing the causal
relationship between the claimed condition and factors of his Peace Corps service. The Office
informed appellant that he had 30 days to submit the requested evidence. Appellant did not
submit any additional evidence within 30 days.
By decision dated May 4, 2006, the Office denied the claim, finding that the evidence of
record failed to establish that appellant had an abdominal condition which was causally related to
his Peace Corps employment. The Office found that he failed to submit sufficient medical
evidence to establish a diagnosis or a causal relationship between his claimed condition and his
Peace Corps service.
By letter dated August 31, 2006, appellant requested an oral hearing, which was held on
December 19, 2006. He submitted an undated report from Dr. Valerie Archer, a general
practitioner, who documented appellant’s treatment for abdominal pain, beginning on
September 13, 2005 through December 21, 2006. Dr. Archer indicated that she initially saw
appellant on December 21, 2006, after he returned to the United States. She advised that
appellant had ongoing pain, varying in intensity, which seemed to be related to spinal movement
in an indirect way; however, she noted no spinal abnormality. Dr. Archer indicated that the pain
2

was aggravated by pressing in the lumbar, renal, inguinal and upper abdominal areas and was
associated with bowel movements. She diagnosed bowel pathology either in the sigmoid or
spenic flexure of the colon or related to his hernia. Dr. Archer recommended faucal occult blood
tests, a barium enema or colonoscopy. She concluded that the cause of the pain had not been
adequately established and recommended further tests to exclude serious pathology in his bowel.
By decision dated February 21, 2007, an Office hearing representative affirmed the
May 4, 2006 decision.
LEGAL PRECEDENT
Section 10.730 of Title 20 of the Code of Federal Regulations pertains to conditions of
coverage of Peace Corps volunteers while serving abroad and provides, in part, as follows:
“(a) Any injury sustained by a volunteer or volunteer leader while he or she is
located abroad shall be presumed to have been sustained in the performance of
duty and any illness contracted during such time shall be presumed to be
proximately caused by the employment. However, this presumption will be
rebutted by evidence that:”
***
“(2) The illness is shown to have preexisted the period of service abroad;
or
(3) The injury or illness claimed is either a manifestation of symptoms of,
or consequent to, a preexisting congenital defect or abnormality.
“(b) If the presumption that an injury or illness was sustained in the performance
of duty is rebutted as provided by paragraph (a) of this section, the claimant has
the burden of proving by the submittal of substantial and probative evidence that
such injury or illness was sustained in the performance of duty with the Peace
Corps.
“(c) If an injury or illness, or episode thereof, comes within one of the exceptions
described in paragraph (a)(2) or (3) of this section, the claimant may nonetheless
be entitled to compensation. This will be so provided he or she meets the burden
of proving by the submittal of substantial, probative and rationalized medical
evidence that the illness or injury was proximately caused by factors or conditions
of Peace Corps service, or that it was materially aggravated, accelerated or
precipitated by factors of Peace Corps service.”1
ANALYSIS
The evidence establishes that appellant served in the Peace Corps from November 2003
through November 2005. While Peace Corps volunteers are entitled to a presumption that any
1

20 C.F.R. § 10.730.

3

injury sustained while abroad or illness contracted is presumed to be proximately related to the
employment, the presumption will arise if no injury or illness is diagnosed. Without a firm
medical diagnosis it is not possible to ascertain whether the condition was preexisting or
congenital. Appellant alleged that he sustained an abdominal hernia while performing his
service. However, the medical evidence of record does not establish that appellant sustained an
abdominal hernia or any other specific condition causally related to his Peace Corps service.
The report of Drs. Weinrauch and Hammer indicated that appellant experienced
abdominal pain and had sustained an abdominal condition. However, the physicians failed to
provide a definitive diagnosis of appellant’s condition. Dr. Weinrauch noted in an October 2005
report that appellant had experienced four weeks of left upper quadrant abdominal pain, radiating
to the left groin. She advised that appellant had experienced no change in bowel habits, no
nausea or vomiting, no abdominal mass and no spinal or musculoskeletal signs. Dr. Weinrauch
stated that appellant underwent an abdominal ultrasound and x-rays, the results of which were
normal. She concluded that no cause had been found for appellant’s ongoing low-grade
abdominal pain. Dr. Hammer noted that appellant had fat in the left inguinal canal and indicated
that he had a prior right hernia repair. He found that appellant had no evidence of hernia related
to his Peace Corps service. Neither, Dr. Weinrauch nor Dr. Hammer was able to state a firm
diagnosis or the cause of appellant’s abdominal pain. These reports, therefore, are of limited
probative value. The Office, therefore, properly denied claim in its May 4, 2006 decision.
Dr. Archer noted ongoing, abdominal pain with varying degrees of intensity. Although
appellant’s pain was apparently indirectly related to spinal movement, Dr. Archer noted no
spinal abnormality. She advised that the abdominal pain was aggravated by pressing in the
lumbar, renal, inguinal and upper abdominal areas and was associated with bowel movements.
Dr. Archer diagnosed bowel pathology either in the sigmoid or spenic flexure of the colon or
related to his prior hernia. She recommended faecal occult blood tests, a barium enema or
colonoscopy. Dr. Archer stated that the cause of appellant’s abdominal pain had not been
adequately established and recommended further tests to exclude serious pathology in his bowel.
Her report again did not present an opinion describing a diagnosis of appellant’s condition, such
that the origin of the condition could be determined. She was unable to identify the cause of
appellant’s abdominal pain. Appellant, therefore, failed to provide a rationalized, probative
medical opinion which provided a diagnosis, which could then presumptively be related to his
Peace Corps service.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof.
Accordingly, appellant has failed to meet his burden of proof to show that he sustained an
abdominal condition while serving in the Peace Corps.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained an abdominal condition, related to factors of his Peace Corps service.

4

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2007 decision of the Office of
Workers’ Compensation Programs’ be affirmed.
Issued: November 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

